EXAMINER’S COMMENT
1.	This Corrected Notice of Allowability is in response to the IDS filed on 06/09/2021 after payment of the issue fee on 05/20/2021.  The IDS has been considered and attached herewith.

REASONS FOR ALLOWANCE
2.	The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a method for ameliorating a symptom of multiple sclerosis in a patient, the method comprising: selecting a patient; removing cerebrospinal fluid from a first location in a lumbar cerebrospinal fluid space; removing at a flow rate a causative agent from the removed cerebrospinal fluid, thereby conditioning the cerebrospinal fluid; and returning the conditioned cerebrospinal fluid to the patient at a second location in a cervical cerebrospinal fluid space, a thoracic cerebrospinal fluid space, or a ventricle of the patient, wherein the cerebrospinal fluid is returned to the patient at substantially the same flow rate at which it is removed; wherein the removing and returning steps are performed concurrently using one or more catheters, each catheter comprising one or more lumens.
Claims 2-16 depend either directly or indirectly from claim 1 and are allowable for all the reasons claim 1 is allowable.

Regarding independent claim 17, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a method for ameliorating a symptom of Guillain Barre Syndrome in a patient, the method comprising: selecting a patient; removing cerebrospinal fluid from a first location in a lumbar cerebrospinal fluid space; removing at a flow rate a causative agent from the removed cerebrospinal fluid, thereby conditioning the cerebrospinal fluid; and returning the conditioned 
Claims 18-20 depend directly from claim 17 and are allowable for all the reasons claim 17 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702.  The examiner can normally be reached on Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/ANDREW S LO/Primary Examiner, Art Unit 3784